Citation Nr: 0217954	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-14 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active service from February 1938 to 
December 1938.  He died in December 1998.  The appellant 
in this matter is the veteran's son.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the appellant's claim 
for service connection for malformation, congenital, 
sacralization of the 5th lumbar vertebra, for accrued 
benefits purposes, for reimbursement of expenses related 
to the veteran's burial.  The appellant subsequently 
perfected a timely appeal regarding this issue.


REMAND

Prior to a videoconference hearing at the RO, scheduled in 
November 2002, the appellant requested that the RO 
reschedule the videoconference hearing before a Member of 
the Board at the RO sometime in the summer of 2003.  An 
appellant, or an appellant's representative, may request a 
hearing before the Board at a VA field facility when 
submitting the substantive appeal or anytime thereafter 
subject to restrictions found in 38 C.F.R. § 20.1304.  
38 C.F.R. § 20.703 (2002).  Pursuant to 38 C.F.R. § 
20.700(a) (2002), a hearing on appeal will be granted if 
an appellant, or an appellant's representative acting on 
his or her behalf, expresses a desire to appear in person.  
When suitable facilities and equipment are available, an 
appellant may be scheduled for an electronic hearing.  Any 
such hearing will be in lieu of a hearing held by 
personally appearing before a Member of the Board and 
shall be conducted in the same manner as and considered 
the equivalent of such a hearing.  38 C.F.R. § 20.700(e) 
(2002).  The Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing.  See 
38 U.S.C.A. § 7107(b) (West Supp. 2002).  Because the 
Board may not proceed with an adjudication of the 
appellant's claim without affording him an opportunity for 
the hearing he requested, a remand is required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule 
the appellant for a videoconference 
hearing, in accordance with the time he 
has suggested (summer 2003), to be held 
at the RO before a Member of the Board 
sitting in Washington, DC.  Appropriate 
notification should be given to the 
appellant, and such notification should 
be documented and associated with the 
claims folder.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have 
been remanded by the Board 

and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).




